Case 1:18-cv-08449-PAE Document 34 Filed 08/13/19 Page 1of1
Case 1:18-cv-08449-PAE Document 33 Filed 08/13/19 Page 1 of1
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

86 Chambers Street
New York, NY 10007

 

 

USDC SDNY
August 13, 2019) nocUuMENT
ELECTRONICALLY FILED

 

 

BY ECF DOC #:
Honorable Paul A. Engelmayer DATE FILED: Z [ 3 | TO\y
United States District Judge L_ =

 

 

 

 

40 Foley Square
New York, NY 10007

Re: Reclaim the Records, et al. v. U.S. Department of Veterans Affairs, 18 Civ. 8449 (PAE)
Dear Judge Engelmayer:

Pursuant to Local Rule 1.4, I respectfully submit my application to withdraw from the
above-referenced action and to be removed as counsel of record for the defendant. As set
forth in my attached declaration, I will soon no longer be with the United States Attorney’s

Office for the Southern District of New York, which represents the defendant in this matter.

I thank the Court for its consideration of this submission.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

By:  4s/Sharanya Mohan

 

g i 3 / q SHARANYA MOHAN
Granted. { Assistant United States Attorney
SO ORDERED. 86 Chambers Street, Third Floor
p aul ‘ C, New York, NY 10007
Zn nacdyy , _ Tel: (212) 637-2737
PAUL A. ENGELMAYERO~ Fax: (212) 637-2786

United States District Judge sharanya.mohan@usdo}.gov
